MEMORANDUM DECISION                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                           Mar 31 2016, 8:22 am

this Memorandum Decision shall not be                                CLERK
                                                                 Indiana Supreme Court
regarded as precedent or cited before any                           Court of Appeals
                                                                      and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Gregory F. Zoeller
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Michael G. Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jerimia Heffner,                                         March 31, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1510-CR-1806
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D05-1506-F6-546



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1510-CR-1806 | March 31, 2016    Page 1 of 5
                                             Case Summary
[1]   Jerimia Heffner (“Heffner”) appeals the sentence imposed after he pleaded

      guilty to three counts of Level 6 felony invasion of privacy 1 for telephone calls

      that he made to his then-wife Tina, (“Tina”), from the Allen County Jail. He

      specifically contends that the trial court erred in ordering two of the sentences

      to run consecutively. Because the three phone calls stem from three separate

      acts of criminal misconduct, the trial court did not abuse its discretion when it

      ordered consecutive sentences.


[2]   We affirm.


                                                     Issue
                 Whether the trial court abused its discretion in ordering
                 consecutive sentences.


                                                     Facts
[3]   In March 2015, thirty-five-year-old Heffner, who was incarcerated in the Allen

      County Jail, was under a no-contact order with his then-wife Tina. On March

      2, Heffner telephoned Tina and told her not to cooperate with the authorities

      and to contact the small claims court using a “deep voice like a man” to change

      a court date. (App. 14). The following day, March 3, Heffner telephoned Tina

      and told her not to cooperate with Child Protective Services because it could




      1
          IND. CODE §   35-46-1-15.1.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1510-CR-1806 | March 31, 2016   Page 2 of 5
      “f*** up his entire case and he could get six years.” (App. 14). On March 5,

      Heffner telephoned Tina and told her that she was “the one that caused this

      sh*t.” (App. 14).


[4]   The State charged Heffner with three counts of Level 6 felony invasion of

      privacy, one count for each of the three telephone calls. Heffner pleaded guilty

      to the three counts without a plea agreement. The trial court sentenced him to

      two years each for Counts I and II, with one year executed and one year

      suspended to probation, sentences to run concurrently. The trial court further

      sentenced Heffner to one and one-half years for Count III. The court ordered

      that sentence to run consecutively to the two-year concurrent sentence for

      Counts I and II, for a total sentence of three and one-half years. Heffner

      appeals his sentence.


                                                  Decision
[5]   Heffner argues that the trial court erred in ordering his sentence for Count III to

      run consecutively to the concurrent sentence for Counts I and II. Specifically,

      he contends that his “three (3) charges of Invasion of Privacy all stemmed from

      one episode of criminal conduct.” (Heffner’s Br. 11). Therefore, according to

      Heffner, his total sentence was limited to the advisory sentence for the next

      higher class of felony, which is three years.


[6]   Sentencing decisions rest within the sound discretion of the trial court. Bisard

      v. State, 26 N.E.3d 1060, 1070 (Ind. Ct. App. 2015), trans. denied. INDIANA

      CODE §    35-50-1-2(c) provides that, except for statutory crimes of violence,

      Court of Appeals of Indiana | Memorandum Decision 02A05-1510-CR-1806 | March 31, 2016   Page 3 of 5
              the total of the consecutive terms of imprisonment . . . to which
              the defendant is sentenced for felony convictions arising out of an
              episode of criminal conduct shall not exceed the advisory
              sentence for a felony which is one (1) class of felony higher than
              the most serious of the felonies for which the person has been
              convicted.


      An “episode of criminal conduct” refers to “offenses or a connected series of

      offenses that are closely related in time, place, and circumstance.” I.C. § 35-50-

      1-2(b). Whether multiple offenses constitute a single episode of criminal

      conduct is a fact-sensitive inquiry to be determined by the trial court. Schlichter

      v. State, 779 N.E.2d 1155, 1157 (Ind. 2002). In making this determination, we

      look to the simultaneous and contemporaneous nature of the crimes, which

      would constitute a single episode of criminal conduct. Reed v. State, 856 N.E.2d
1189, 1200 (Ind. 2006). Separate offenses are not part of a single episode of

      criminal conduct when a full account of each crime can be given without

      referring to the other offenses. Reeves v. State, 953 N.E.2d 665, 671 (Ind. Ct.

      App. 2011), trans. denied.


[7]   Here, our review of the record reveals that Heffner made the three phone calls

      on three different days, and a full account of each call can be given without

      referring to the other calls. Specifically, each call involved a separate invasion

      of the victim’s privacy. In addition, each call contained a different threat or

      instruction. The crimes were distinct in nature and were not part of a

      continuous transaction. We therefore conclude that Heffner’s crimes were not




      Court of Appeals of Indiana | Memorandum Decision 02A05-1510-CR-1806 | March 31, 2016   Page 4 of 5
      part of a single episode of criminal conduct, and the trial court did not abuse it

      discretion in ordering consecutive sentences.


[8]   Affirmed.




      Kirsch, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1510-CR-1806 | March 31, 2016   Page 5 of 5